DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the terminal disclaimer, RCE, and response filed on 09/20/2021.
Claims 1-21 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-21 are allowed.  











Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 06/07/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes managing online feed content.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 06/07/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JAHARD, VINCENNES (WO 2010/011344 A1).  “A method for identifying videos within a corpus (20) of reference videos (R1 -RN) that match a query video (Q1-QM) is presented.  The method includes receiving an input search criteria including search and matching parameters.  The method includes indexing each reference video frame by frame (F1FX) and determining a visual signature ( 16) based on visual signatures of all frames or a subset of frames.  The method also includes determining a visual signature of the query video and comparing the signatures of each reference video to the query video and identifying matches.  In one embodiment, indexing includes determining subsets of frames within each reference video including anchor 432, heart beat 472 and key frames 522.  A primary visual signature is based on the signatures of all frames within the reference video.  A secondary visual signature is based on the signatures of at least one of the subsets within the reference video.”

European DOI Registration Agency.  Media-related Identification and Metadata Standards. (December 05, 2002).  Retrieved online 01/29/2021.  https://www.medra.org/stdoc/md_standards.pdf

GOOGLE.  Google Data APIs Protocol Reference. (April 27, 2006).  Retrieved online 06/16/2021.  https://developers.google.com/gdata/docs/1.0/reference

KOH BYOUNG SOO. AN ACCESS CONTROLER TO CONTROL USE AUTHORITY OF A MULTI USER AND DEVICE TO USE DIGITAL CONTENT FOR AT A SMART HOME AND THE CONTROL METHOD. (KR 20080107737 A).




ZHU, BIN et al. DIGITAL RIGHTS MANAGEMENT SYSTEM. (JP 2005/124168 A). “To provide a public licensing infrastructure (PLI) for a digital rights management (DRM) system. In an implementation, a method includes generating a formal license for content. The formal license includes a decryption key for decrypting the content and access rules for accessing the content. A plurality of license authorities are configured to provide a plurality of partial licenses. The plurality of partial licenses are combinable to form the formal license. Each license authority provides a respective partial license.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).










Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)